DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 - 20 are pending in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the limitation "the cap" in line 6.  The limitation is indefinite in that a relationship between the cap and the first conductive line has not been maintained.
The limitation is interpreted as “the cap of the first conductive line”.
Appropriate correction is required.

Claim 11 recites the limitation "the cap" in line 7.  The limitation is indefinite in that a relationship between the cap and the first conductive line has not been maintained.
The limitation is interpreted as “the cap of the first conductive line”.
Appropriate correction is required.

Claim 11 recites the limitation "the cap" in line 9.  The limitation is indefinite in that a relationship between the cap and the first conductive line has not been maintained.
The limitation is interpreted as “the cap of the first conductive line”.
Appropriate correction is required.

Claims 12 – 13 are rejected as being dependent upon rejected independent base claim 11.

Claim 14 recites the limitation "the cap" in line 2.  The limitation is indefinite in that a relationship between the cap and the first conductive line has not been maintained.
The limitation is interpreted as “the cap of the first conductive line”.
Appropriate correction is required.

Claims 15 – 16 are rejected as being dependent upon rejected independent base claim 11.

Claim Objections
Claims 2, 10 and 19 - 20 objected to because of the following informalities:  
Claim 2 recites the limitation “claim 1 further” in line 1.  The limitation is objected to because the punctuation is inconsistent with disclosures of other similar claims.  
The limitation is interpreted as “claim 1, further”.  
Appropriate correction is required.

Claim 10 recites the limitation “claim 1 further” in line 1.  The limitation is objected to because the punctuation is inconsistent with disclosures of other similar claims.  
The limitation is interpreted as “claim 1, further”.  
Appropriate correction is required.

Claim 19 recites the limitation “claim 17 further” in line 1.  The limitation is objected to because the punctuation is inconsistent with disclosures of other similar claims.  
The limitation is interpreted as “claim 17, further”.  
Appropriate correction is required.

Claim 20 recites the limitation “claim 17 further” in line 1.  The limitation is objected to because the punctuation is inconsistent with disclosures of other similar claims.  
The limitation is interpreted as “claim 17, further”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17 – 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Lin et al. (US Pub. No. 2012/0319278 A1; hereinafter Lin).

Regarding claim 17, Lin teaches, (Figs. 1 – 10; ¶¶ [0001] – [0055]; not all figures reproduced below), for example, an integrated circuit device (¶ [0008]) comprising:
a first conductive feature (110; ¶ [0014] 󠇆󠇆 120; ¶ [0015] 󠇆󠇆 130; ¶ [0016] 󠇆󠇆 240; ¶ [0023]);
a first inter-level dielectric layer (90; ¶ [0012]) disposed alongside the first conductive feature (110, 120, 130, 240);
an alignment feature (150; ¶ [0019]) disposed on the first inter-level dielectric layer (90);
second conductive feature (240; ¶ [0023]  󠇆󠇆 260; ¶ [0024] 󠇆󠇆 310, 320 / 321; ¶ [0026] 󠇆) disposed on the first conductive feature (110, 120, 130, 240) and the alignment feature (150); and
a second inter-level dielectric layer (380; ¶ [0031]) disposed alongside the second conductive feature (260, 310, 320 / 240, 260 321).

    PNG
    media_image1.png
    859
    1062
    media_image1.png
    Greyscale

FIG. 10 of LIN
Regarding claim 18,  Lin teaches every limitation as applied in claim 17.  Lin further teaches, wherein the second conductive feature (260, 310, 320 / 240, 260, 

Regarding claim 19,  Lin teaches every limitation as applied in claim 17.  Lin further teaches, further comprising a third conductive feature (110; ¶ [0014] 󠇆󠇆 120; ¶ [0015] 󠇆󠇆 130; ¶ [0016] 󠇆󠇆 240; ¶ [0023] below 312) disposed alongside the first inter-level dielectric layer (90), wherein the alignment feature (150) is disposed between (diagonally) the second conductive feature (260, 310, 320 / 240, 260 321) and the third conductive feature (110, 120, 130, 240 below 312).

Claim 17 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Wu et al. (US Pub. No. 2007/0200241 A1; hereinafter Wu)

Regarding claim 17, Wu teaches, (Figs. 1 – 9B; ¶¶ [0001] – [0033]; not all figures reproduced below), for example, an integrated circuit device (¶ [0001]) comprising:
a first conductive feature (34, 28; ¶ [0020] 󠇆󠇆 38; ¶ [0022]);
a first inter-level dielectric layer (20; ¶ [0019]) disposed alongside the first conductive feature (34, 28, 38);
an alignment feature (48; ¶ [0028]) disposed on the first inter-level dielectric layer (20);
a second conductive feature (56, 58, 54; ¶ [0030] 󠇆󠇆 56’, “more dielectric layers and metal lines can be formed over the previously formed structures.”; ¶ [0031]; see Fig. 9B annotated by Examiner) disposed on the first conductive feature (34, 28, 38) and the alignment feature (48), and
a second inter-level dielectric layer (64; ¶ [0031]) disposed alongside the second conductive feature (56’, 56, 58, 54).

    PNG
    media_image2.png
    632
    940
    media_image2.png
    Greyscale

FIG. 9B of WU

Allowable Subject Matter
Claims 1 – 10 are allowed.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11 - 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner's statement of reasons for the indication of allowable subject matter: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: 
a method of forming an integrated circuit device comprising:
receiving a workpiece that includes a substrate and an interconnect structure disposed on the substrate, wherein the interconnect structure includes a first conductive feature disposed within a first inter-level dielectric layer;
selectively forming a blocking layer on the first conductive feature without forming the blocking layer on the first inter-level dielectric layer;
selectively forming an alignment feature on the first inter-level dielectric layer  without forming the alignment feature on the blocking layer;
removing the blocking layer from the first conductive feature;
as recited in claim 1; further,
a method comprising:
receiving a workpiece that includes an interconnect structure, wherein the interconnect structure includes a first conductive line disposed within a first inter-level dielectric layer, and wherein the first conductive line includes a first liner, a 
performing a surface treatment on the cap of the first conductive line;
forming a blocking layer on the cap of the first conductive line without forming the blocking layer on the first inter-level dielectric layer, wherein the surface treatment is configured to promote bonding between the cap of the first conductive line and the blocking layer;
forming a dielectric layer on the first inter-level dielectric layer and alongside the blocking layer;
removing the blocking layer to expose the cap of the first conductive line; as recited in claim 11; and further,
an integrated circuit device, 
further comprising a catalyst disposed between the first inter-level dielectric layer and the alignment feature, wherein the catalyst includes a material from a group consisting of a metal and a metal oxide
as recited in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818